       Case 1:20-cv-00052-SPW Document 54 Filed 04/09/21 Page 1 of 5



Robert L. Stepans
Ryan R. Shaffer
James C. Murnion
Meyer, Shaffer & Stepans, PLLP
430 Ryman Street
Missoula, MT 59802
Tel: (406) 543-6929
Fax: (406) 721-1799
rob@mss-lawfirm.com
ryan@mss-lawfirm.com
james@mss-lawfirm.com

Attorneys for Plaintiff

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION

TRACY CAEKAERT, and CAMILLIA           )
MAPLEY,                                )
                                       )    Case No. CV-20-52-BLG-SPW
                   Plaintiffs,         )
                                             PLAINTIFFS’ NOTICE OF
                                       )
     vs.                                    WRITTEN DISCOVERY AND
                                       )
                                            ASSOCIATED CONFERRAL
WATCHTOWER BIBLE AND TRACT             )
                                                   EFFORTS
SOCIETY OF NEW YORK, INC.,             )
WATCH TOWER BIBLE AND TRACT            )
SOCIETY OF PENNSYLVANIA, and           )
BRUCE MAPLEY SR.,                      )
                                       )
                   Defendants,         )
                                       )
WATCHTOWER BIBLE AND TRACT             )
SOCIETY OF NEW YORK, INC.,             )
             Cross Claimant,           )
                                       )
BRUCE MAPLEY, SR.,                     )
            Cross Defendant.           )
        Case 1:20-cv-00052-SPW Document 54 Filed 04/09/21 Page 2 of 5



      In advance of the April 13, 2021 status conference in the above referenced

matters, Plaintiffs provide NOTICE of the parties’ written discovery activities and

their several attempts to resolve disputes regarding the same:

   1. Discovery Served on Watch Tower Bible and Tract Society of

      Pennsylvania (“WTPA”).

         a. Plaintiffs served their first set of written discovery on Defendant

             WTPA on October 14, 2020.

         b. Plaintiffs served a second set of discovery on WTPA on November

             17, 2020.

         c. Based on the answers and responses to the first two sets of written

             discovery, Plaintiffs then served a third set of written discovery on

             WTPA on January 25, 2021.

         d. With each set of discovery served, Plaintiffs granted WTPA an

             unconditional extension to answer and respond, totaling thirty-one

             (31) days of extensions.

         e. Upon reviewing WTPA’s answers and responses to each set of

             discovery, Plaintiffs sent correspondence to WTPA outlining

             Plaintiffs’ concerns with WTPA’s answers and responses.




                Plaintiffs’ Motion to Compel Jurisdictional Discovery Responses
             Caekaert and Mapley v. Watchtower Bible Tract of New York, Inc., et. al.
                                          Page 2 of 5
    Case 1:20-cv-00052-SPW Document 54 Filed 04/09/21 Page 3 of 5



     f. After trading four sets of written correspondence and holding a

        telephone conference call on March 29, 2021, disputes over WTPA’s

        answers and responses remain unresolved.

2. Discovery Served on Watchtower Bible and Tract Society of New York,

  Inc. (“WTNY”).

     a. Plaintiffs served their first set of written discovery on Defendant

        WTNY on November 17, 2020.

     b. Based on the answers and responses to the first set of written

        discovery, Plaintiffs then served a second set of written discovery on

        WTNY on January 25, 2021.

     c. With each set of discovery served, Plaintiffs granted WTNY an

        unconditional extension to answer and respond, totaling twenty-four

        (24) days of formal extensions.

     d. Upon reviewing WTNY’s answers and responses to each set of

        discovery, Plaintiffs sent correspondence to WTNY outlining

        Plaintiffs’ concerns with WTNY’s answers and responses.

     e. After sending three sets of written correspondence and holding a

        telephone conference call on March 29, 2021, disputes over WTNY’s

        answers and responses remain unresolved.



           Plaintiffs’ Motion to Compel Jurisdictional Discovery Responses
        Caekaert and Mapley v. Watchtower Bible Tract of New York, Inc., et. al.
                                     Page 3 of 5
    Case 1:20-cv-00052-SPW Document 54 Filed 04/09/21 Page 4 of 5



3. Subpoena Served on Hardin Congregation of Jehovah’s Witnesses

  (“Hardin Congregation”).

     a. On December 28, 2020, Plaintiffs were notified that attorney Kevin

        Funyak represents the Hardin Congregation.

     b. On January 7, 2021, Plaintiffs received notice that Mr. Funyak was

        authorized to receive and accept a subpoena duces tecum on behalf of

        the Hardin Congregation.

     c. On January 11, 2021 Plaintiffs mailed and emailed a copy of the

        Subpoena Duces Tecum and an accompanying Waiver of Service

        form to Mr. Funyak for the purpose of completing service of process

        of the Subpoena Duces Tecum on the Hardin Congregation.

     d. On February 11, 2021 Plaintiffs received documents and a privilege

        log in response to the Subpoena Duces Tecum served on the Hardin

        Congregation.

     e. On March 30, 2021 Plaintiffs sent correspondence to Mr. Funyak

        regarding concerns with the Hardin Congregation’s privilege log.

     f. To date, Mr. Funyak has acknowledged receipt of Plaintiffs’ March

        30, 2021 letter but he has not responded to the substance of the

        concerns raised therein and disputes over the Hardin Congregation’s

        assertion of privileges remain unresolved.

           Plaintiffs’ Motion to Compel Jurisdictional Discovery Responses
        Caekaert and Mapley v. Watchtower Bible Tract of New York, Inc., et. al.
                                     Page 4 of 5
 Case 1:20-cv-00052-SPW Document 54 Filed 04/09/21 Page 5 of 5



DATED this 9th day of April, 2021.

                             By: /s/ Ryan Shaffer
                                    Robert L. Stepans
                                    Ryan R. Shaffer
                                    James C. Murnion
                                    MEYER, SHAFFER & STEPANS PLLP
                                    Attorneys for Plaintiffs




         Plaintiffs’ Motion to Compel Jurisdictional Discovery Responses
      Caekaert and Mapley v. Watchtower Bible Tract of New York, Inc., et. al.
                                   Page 5 of 5
